JUDGMENT

PER CURIAM.
This cause was considered on the record from the United States District Court and on the briefs of the parties. It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed for the reasons stated by the district court in the memorandum opinion in support thereof. Pursuant to D.C. Circuit Rule 36, *357this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.